DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings received on 3/18/2020 are accepted to by the Examiner.

Claim Objections
Claim 11 is objected because the claim used a period in the middle of the claim (end of page 27). Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osterhout et al. (US 2012/0206485) in view of Munger et al. (US 2011/0043644).

Regarding claim 1, Osterhout teaches a device (refer to US 2012/0206485) comprising: 
(i) an ophthalmic assembly to be worn by a user (Fig. 8A-C, head-mounted eyepiece, [0318]) comprising: 
a frame (Fig. 8A, “frame 814”, [0318]) to fit along a left side and a right side of the user's head (Figs. 8A-C shows a frame to fit along a left side and a right side of the user's head; also see Fig. 14A); 
a first portion of a first bioptic hinge disposed on a first portion of the frame which fits along the left side of the user's head for coupling to a second portion of the first bioptic hinge on an electronics assembly (see annotated Figs. 8A and 80A below; “An 

    PNG
    media_image1.png
    679
    645
    media_image1.png
    Greyscale


(ii) the electronic assembly comprising 
an electronic processor (“an interactive head-mounted eyepiece worn by a user, wherein the eyepiece includes an optical assembly through which the user views a surrounding environment .., an integrated processor for handling content for display to the user”, [0313]) for: 
receiving data from at least one of a remote source (an integrated image source for introducing the content to the optical assembly”, [0313]); and 
the second portion of the first bioptic hinge disposed on a first portion of the electronic assembly for coupling to the first portion of the first bioptic hinge of the ophthalmic assembly (see part of annotated Fig. 80A below for details); 

    PNG
    media_image2.png
    520
    598
    media_image2.png
    Greyscale

the second portion of the second bioptic hinge mounting disposed on a second portion of the electronic assembly for coupling to the first portion of the second bioptic hinge of the ophthalmic assembly (annotated Fig. 8A shows the second bioptic hinge assembly, annotated Fig. 80A shows the structure); wherein 
the electronics assembly is configured to position the pair of near-to-eye displays (“display 812”, [0318]) relative to the user's eyes when mounted to the ophthalmic assembly (see annotated Fig. 8C);
                         
    PNG
    media_image3.png
    245
    500
    media_image3.png
    Greyscale

the user wears the ophthalmic assembly either with or without the electronic assembly attached (Fig. 8A shows attachment of the electronic assembly, "The electro-
the first portion of the first bioptic hinge mounting and second portion of the first bioptic hinge when coupled to each other together with the first portion of the second bioptic hinge and 22the second portion of the second bioptic hinge when coupled to each other each provide a pivot point for the electronics assembly allowing it to be pivoted vertically relative to the ophthalmic assembly (see annotated Fig. 8B and 80A for first bioptic hinge mounting and second portion of the first bioptic hinge when coupled to each other together with the first portion of the second bioptic hinge and a pivot point for the electronics assembly allowing it to be pivoted vertically relative to the ophthalmic assembly, and the second bioptic hinge will be similar to the first bioptic hinge).

    PNG
    media_image4.png
    617
    820
    media_image4.png
    Greyscale

Osterhout doesn’t explicitly teach a camera and generating image data in real time in dependence upon the at least one of the remote source and the camera for 
Osterhout and Munger are related to head mounted display apparatus. 
Munger teaches a camera and generating image data in real time in dependence upon the at least one of the remote source and the camera for display to the user via a near- to-eye display also forming part of the electronic assembly (“FIG. 1a, the system in one embodiment includes a pair of eyeglass frames 8 or headmounted display and a processor 7. …. Attached to the frame are one or more image capture devices 3, such as a camera. The electronics provide for image capture by the image capture device ….. transmits the modified images back to the eyeglass frames 8 for display on one or both of the display screens 1, 1'”, [0031]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Osterhout to include a camera and generating image data in real time in dependence upon the at least one of the remote source and the camera for display to the user via a near- to-eye display also forming part of the electronic assembly as taught by Munger for the predictable result of capturing and displaying a magnified captured image for a clear view of the specific location.
Regarding claim 2, the device of according to claim 1 is rejected (see above).
Osterhout in view of Munger teaches the device according to claim 1.
Osterhout further teaches the electronics assembly pivots as a single unit relative to the ophthalmic assembly (Fig. 8A shows the electronics assembly pivots as a single unit relative to the ophthalmic assembly).  
Regarding claim 3, the device of according to claim 1 is rejected (see above).
Osterhout in view of Munger teaches the device according to claim 1.
Osterhout further teaches the electronics assembly is only attached to the ophthalmic assembly by the first bioptic hinge and the second bioptic hinge (see annotated Fig. 8A above).  
Regarding claim 4, the device of according to claim 1 is rejected (see above).
Osterhout in view of Munger teaches the device according to claim 1.
Osterhout further teaches the first bioptic hinge is positioned proximate the left temple of the user's head; the second bioptic hinge is positioned proximate the right temple of the user's head (see annotated Fig. 8A below); 
                   
    PNG
    media_image5.png
    385
    632
    media_image5.png
    Greyscale

the electronics assembly when pivoted vertically relative to the ophthalmic assembly allows the user to still view content displayed on the near-to-eye display over a predetermined portion of the range of pivotal vertical motion of the electronics assembly relative to the ophthalmic assembly.  

    PNG
    media_image6.png
    320
    544
    media_image6.png
    Greyscale

Regarding claim 5, Osterhout teaches a device (refer to US 2012/0206485) comprising: 
 (i) an assembly to be worn by a user (see Figs. 8A-C) comprising: 
a load bearing frame (Fig. 8A, “frame 814”, [0318]) to fit around the user's head including along a left side if the user's head and a right side of the user's head (Fig. 14A shows frame to fit along a left side and a right side of the user's head),
a first portion of a first bioptic hinge disposed on a first portion of the frame which fits along the left side of the user's head for coupling to a second portion of the first bioptic hinge on an electronics assembly (see annotated Figs. 8A and 80A below; “An O-ring 8020 and screw 8022 secures the holder to the shaft 8024. A spring 8028 provides a spring-loaded connection between the holder 8012 and shaft 8024. The shaft 8024 connects to the attachment bracket 8014, which secures to the eyepiece using the thumbscrew 8018. The shaft 8024 serves as a pivot”, [0319]) allowing demountable coupling of the electronics assembly (“electro-optic module 802”, [0318]) to and from the ophthalmic assembly (Fig. 8A shows demountable coupling of the electronics assembly to and from the ophthalmic assembly by the screw 8022; "The electro-optics module 

    PNG
    media_image7.png
    955
    907
    media_image7.png
    Greyscale

a first portion of a second bioptic hinge disposed on a second portion of the frame which fits along the right side of the user's head for coupling to a second portion of the second bioptic hinge on the electronics assembly allowing demountable coupling of the electronics assembly to and from the ophthalmic assembly (annotated Fig. 8A shows on a second portion of the frame which fits along the right side of the user's head for coupling to a second portion of the second bioptic hinge on the electronics assembly, a first and second portion of a second bioptic hinge on the electronics assembly structure is similar to the fist portion on other portion of frame; Fig. 80A shows 
23(ii) an electronic assembly comprising: 
an electronic processor (“an interactive head-mounted eyepiece worn by a user, wherein the eyepiece includes an optical assembly through which the user views a surrounding environment .., an integrated processor for handling content for display to the user”, [0313]) for receiving data from at least one of a remote source and a camera (an integrated image source for introducing the content to the optical assembly”, [0313]),
the second portion of the first bioptic hinge disposed on a first portion of the electronic assembly for coupling to the first portion of the first bioptic hinge of the ophthalmic assembly (see part of annotated Fig. 80A below for details),
         
    PNG
    media_image8.png
    526
    605
    media_image8.png
    Greyscale

the second portion of the second bioptic hinge mounting disposed on a second portion of the electronic assembly for coupling to the first portion of the second bioptic 
the electronics assembly is configured to position the pair of near-to-eye displays relative to the user's eyes (“display 812”, [0318]) when mounted to the ophthalmic assembly (see annotated Fig. 8C);
                  
    PNG
    media_image3.png
    245
    500
    media_image3.png
    Greyscale

a first near-to-eye display of the pair of near-to-eye displays within the electronic assembly is laterally aligned to the user's left eye independent of both the position of a second near- to-eye display of the pair of near-to-eye displays and the user's right eye (see annotated Figs. 8A-B below); 
the second near-to-eye display of the pair of near-to-eye displays within the electronic assembly is laterally aligned to the user's right eye independent of both the position of the first near-to-eye display of the pair of near-to-eye displays and the user's left eye (see annotated Figs. 8A-B below); and 
each of the first near-to-eye display of the pair of near-to-eye displays and the second near-to-eye display of the pair of near-to-eye displays are laterally positioned independent of the user's nose (see annotated Figs. 8A-B below);.  

    PNG
    media_image9.png
    353
    572
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    238
    561
    media_image10.png
    Greyscale

Osterhout doesn’t explicitly teach a camera and generating image data in real time in dependence upon the at least one of the remote source and the camera for display to the user via a near- to-eye display also forming part of the electronic assembly;
Osterhout and Munger are related to head mounted display apparatus. 
Munger teaches a camera and generating image data in real time in dependence upon the at least one of the remote source and the camera for display to the user via a near- to-eye display also forming part of the electronic assembly (“FIG. 1a, the system in one embodiment includes a pair of eyeglass frames 8 or head mounted display and a processor 7. …. Attached to the frame are one or more image capture devices 3, such 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Osterhout to include a camera and generating image data in real time in dependence upon the at least one of the remote source and the camera for display to the user via a near- to-eye display also forming part of the electronic assembly as taught by Munger for the predictable result of capturing and displaying a magnified captured image for a clear view of the specific location as Munger teaches in [0009].
Regarding claim 6, the device of according to claim 5 is rejected (see above).
Osterhout in view of Munger teaches the device according to claim 5.
Osterhout further teaches wherein each of the first near-to-eye display of the pair of near-to-eye displays and the second near-to-eye display of the pair of near-to-eye displays are laterally positioned independent of any nose bridge forming part of the ophthalmic assembly (annotated Figs. 8A shows the first near-to-eye display of the pair of near-to-eye displays and the second near-to-eye display of the pair of near-to-eye displays; Fig. 8A-B show displays are laterally positioned independent of any nose bridge forming part of the ophthalmic assembly);.  
Regarding claim 7, the device of according to claim 5 is rejected (see above).
Osterhout in view of Munger teaches the device according to claim 5.
Osterhout further teaches the first bioptic hinge and the second bioptic hinge provide demountable couplings for the electronics assembly allowing it to be mounted and 
   
    PNG
    media_image11.png
    472
    775
    media_image11.png
    Greyscale

Regarding claim 8, the device of according to claim 5 is rejected (see above).
Osterhout in view of Munger teaches the device according to claim 5.
Osterhout further teaches the electronics assembly pivots as a single unit relative to the ophthalmic assembly (Fig. 8A shows the electronics assembly pivots as a single unit relative to the ophthalmic assembly).  
Regarding claim 9, the device of according to claim 5 is rejected (see above).
Osterhout in view of Munger teaches the device according to claim 5.
Osterhout further teaches the electronics assembly is only attached to the ophthalmic assembly by the first bioptic hinge and the second bioptic hinge (see annotated Fig. 8A above).  

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osterhout et al. (US 2012/0206485) in view of Munger et al. (US 2011/0043644) and further in view of Sims (US 5,104,214).

Regarding claim 10, Osterhout teaches a method (refer to US 2012/0206485) comprising: 
providing a first assembly to be worn by a user comprising: 
a first frame to fit along a left side and a right side of the user's head (Fig. 8A, first “frame 814”, to fit along a left side and a right side of the user's head [0318]);        
a first portion of a first bioptic hinge disposed on a first portion of the frame which fits along the left side of the user's head for coupling to a second portion of the first bioptic hinge on an electronics assembly (see annotated Figs. 8A and 80A below; “An O-ring 8020 and screw 8022 secures the holder to the shaft 8024. A spring 8028 provides a spring-loaded connection between the holder 8012 and shaft 8024. The shaft 8024 connects to the attachment bracket 8014, which secures to the eyepiece using the thumbscrew 8018. The shaft 8024 serves as a pivot”, [0319]) allowing demountable coupling of the electronics assembly to and from the first assembly (“electro-optic module 802”, [0318]; Fig. 80A shows demountable coupling of the electronics assembly to and from the ophthalmic assembly by the screw 8022; "The electro-optics module 802 may feature quick disconnect capability for user flexibility, field replacement and upgrade", [0318]); 

    PNG
    media_image7.png
    955
    907
    media_image7.png
    Greyscale

a first portion of a second bioptic hinge disposed on a second portion of the frame which fits along the right side of the user's head for coupling to a second portion of the second bioptic hinge on the electronics assembly allowing demountable coupling of the electronics assembly to and from the first assembly (annotated Fig. 8A shows on a second portion of the frame which fits along the right side of the user's head for coupling to a second portion of the second bioptic hinge on the electronics assembly, a first and second portion of a second bioptic hinge on the electronics assembly structure is similar to the fist portion on other portion of frame; Fig. 80A shows demountable coupling of the electronics assembly to and from the ophthalmic assembly by the screw 
providing a second assembly to be worn by the user (annotated Fig. 8A above shows the second assembly 802 on the right side in the figure) comprising: 
a second frame to fit along the left side and the right side of the user's head (second frame is the rail including 808 for holding the assemblies);  
a first portion of another first bioptic hinge disposed on a first portion of the second frame which fits along the left side of the user's head for coupling to the second portion 25of the first bioptic hinge on the electronics assembly allowing demountable coupling of the electronics assembly to and from the second assembly (see annotated Fig. 80 below for details, and Fig. 8A above shows first assembly to be worn by a user); and 

    PNG
    media_image12.png
    455
    784
    media_image12.png
    Greyscale

a first portion of another second bioptic hinge disposed on a second portion of the second frame which fits along the right side of the user's head for coupling to the second portion of the first bioptic hinge on the electronics assembly allowing 
providing an electronic assembly comprising: 
an electronic processor (“an interactive head-mounted eyepiece worn by a user, wherein the eyepiece includes an optical assembly through which the user views a surrounding environment .., an integrated processor for handling content for display to the user”, [0313]) for receiving data from at least one of a remote source and a camera (an integrated image source for introducing the content to the optical assembly”, [0313]);  
the second portion of the first bioptic hinge disposed on a first portion of the electronic assembly for coupling to either the first portion of the first bioptic hinge of the first assembly or the first portion of the another first bioptic hinge of the second assembly;
the second portion of the second bioptic hinge mounting disposed on a second portion of the electronic assembly for coupling to either the first portion of the second bioptic hinge of the first assembly or the first portion of the another second bioptic hinge of the second assembly  (see part of annotated Fig. 80A below for details); 
and performing an adjustment process with the user wearing the second assembly to: 


    PNG
    media_image13.png
    504
    580
    media_image13.png
    Greyscale

align and fix into position a first near-to-eye display of the pair of near-to-eye displays within the electronic assembly with respect to the user's left eye independent of both the position of a second near-to-eye display of the pair of near-to-eye displays and the user's right eye (“The interpupillary distance (IPD) between the two halves of the electro-optic module 802 may be adjusted at the bridge 808 to accommodate various IPDs”, [0318]); and 
align and fix into position the second near-to-eye display of the pair of near-to-eye displays within the electronic assembly with respect to the user's right eye independent of both the position of the first near-to-eye display of the pair of near-to-eye displays and the user's left eye (see annotated Fig. 8C and 8B, align and fix into position); wherein 
the electronics assembly is configured to position the pair of near-to-eye displays relative to the user's eyes when mounted to the first assembly (“display 812”, [0318]) relative to the user's eyes when mounted to the ophthalmic assembly (see annotated Fig. 8C);   

    PNG
    media_image14.png
    209
    427
    media_image14.png
    Greyscale

26the user wears the first assembly either with or without the electronic assembly attached; the user wears the second assembly either with or without the electronic assembly attached; the first assembly can be interchangeably attached to the electronic assembly with the second assembly (Fig. 8A shows attachment of the electronic assembly, "The electro-optics module 802 may feature quick disconnect capability for user flexibility, field replacement and upgrade", [0318]); and 
Osterhout doesn’t explicitly teach generating image data in real time in dependence upon the at least one of the remote source and the camera for display to the user via a pair of near-to-eye displays also forming part of the electronic assembly; and the second assembly further comprises a mount for mounting a plano trial lens with a predetermined pattern to the second assembly to establish alignment of a center of the plano trial lens with a pupil of the user's eye during the adjustment process.  
Osterhout and Munger are related to head mounted display apparatus. 
Munger teaches a camera and generating image data in real time in dependence upon the at least one of the remote source and the camera for display to the user via a near- to-eye display also forming part of the electronic assembly (“FIG. 1a, the system in one embodiment includes a pair of eyeglass frames 8 or headmounted display and a processor 7. …. Attached to the frame are one or more image capture devices 3, such as a camera. The electronics provide for image capture by the image capture device 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Osterhout to include a camera and generating image data in real time in dependence upon the at least one of the remote source and the camera for display to the user via a near- to-eye display also forming part of the electronic assembly as taught by Munger for the predictable result of capturing and displaying a magnified captured image for a clear view of the specific location as Munger teaches in [0009].
Osterhout and Munger doesn’t explicitly teach the second assembly further comprises a mount for mounting a plano trial lens with a predetermined pattern to the second assembly to establish alignment of a center of the plano trial lens with a pupil of the user's eye during the adjustment process. 
Osterhout and Sims are related to optical assembly. 
Sims teaches the second assembly further comprises a mount for mounting a plano trial lens with a predetermined pattern to the second assembly to establish alignment of a center of the plano trial lens with a pupil of the user's eye during the adjustment process (Fig. 1 shows adjustable optical assembly, “trial frames 14 also may include means for allowing adjustment") then the predetermined pattern of the piano trial lens is used to align the center of the piano trial lens with the pupil of the user's eye during the adjustment process (see Fig. 1 and 3, Fig. 1 shows adjustable optical assembly, “trial frames 14 also may include means for allowing adjustment") to define the position of the near-to-eye display within the electronic assembly; and if the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Osterhout in view of Munger to have the first mounting for angularly keying a piano trial lens with a predetermined pattern to the ophthalmic assembly during an adjustment process as taught by Sims for the predictable result of allow the patients to determine the appropriate astigmatic refractive or other optical correction for each eye independently as Sims teaches in col. 2, lines 46-51.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osterhout et al. (US 2012/0206485) in view of Munger et al. (US 2011/0043644) and further in view of Jannard et al. (US 2012/0105740).

Regarding claim 13, Osterhout teaches a device (refer to US 2012/0206485) comprising: 
(i) an ophthalmic assembly to be worn by a user (Fig. 8A-C, head-mounted eyepiece, [0318]) comprising: 
a frame (Fig. 8A, “frame 814”, [0318]) to fit along a left side and a right side of the user's head (Figs. 8A-C shows a frame to fit along a left side and a right side of the user's head; also see Fig. 14A); 

             
    PNG
    media_image1.png
    679
    645
    media_image1.png
    Greyscale


(ii) an electronic assembly comprising: 
an electronic processor (“an interactive head-mounted eyepiece worn by a user, wherein the eyepiece includes an optical assembly through which the user views a surrounding environment .., an integrated processor for handling content for display to the user”, [0313]) for: 
receiving data from at least one of a remote source (an integrated image source for introducing the content to the optical assembly”, [0313]),
the second portion of the first bioptic hinge disposed on a first portion of the electronic assembly for coupling to the first portion of the first bioptic hinge of the ophthalmic assembly (see part of annotated Fig. 80A below for details); 

    PNG
    media_image2.png
    520
    598
    media_image2.png
    Greyscale

the second portion of the second bioptic hinge mounting disposed on a second portion of the electronic assembly for coupling to the first portion of the second bioptic hinge of the ophthalmic assembly (annotated Fig. 8A shows the second bioptic hinge assembly, annotated Fig. 80A shows the structure);
a mounting rail comprising a first features (Fig. 80A shows mounting rail comprising a first features, like spring 8028, knob 8030, [0319], Fig. 8A-C shows display 812 comprises a clamp / hold / fastening surface comprising a second surface, see in figure with display 812);   
28a first display assembly (Fig. 8A, left 812) having a first portion comprising second features  (Fig. 80A, holder 8012, O-ring 8020, [0319]) a second portion comprising a first near-to-eye display of the pair of near-to-eye displays (Fig. 80A, display 7910); 
a second display assembly (Fig. 8A, right 812) having a first portion comprising further second features (Fig. 80A, holder 8012, O-ring 8020, [0319]) and a second portion comprising a second near-to-eye display of the pair of near-to-eye displays (Fig. 80A, display 7910, in Fig. 8A, display 812); wherein 

the first display assembly and thereby the first near-to-eye display of the pair of near-to-eye displays is aligned to the user's left eye independent of both the position of the second near-to-eye display of the pair of near-to-eye displays and the user's right eye and fixed into position with the first plurality of second features engaged against a first predetermined portion of the plurality of first features (Fig. 8B in view of Fig. 80A shows first display assembly and thereby the first near-to-eye display, display 812, of the pair of near-to- eye displays is aligned to the user's left eye independent of both the position of the second near-to-eye display of the pair of near-to-eye displays and the user's right eye and fixed into position with the first plurality of second features engaged against a first predetermined portion of the plurality of first features),

    PNG
    media_image4.png
    617
    820
    media_image4.png
    Greyscale


each of the first near-to-eye display of the pair of near-to-eye displays and the second near-to-eye display of the pair of near-to-eye displays are positioned independent of any symmetry relative to both the user's nose and the user's head (Fig. 8A-C shows each of the first near-to-eye display 812 of the pair of near-to-eye displays and the second near-to-eye display, second 812, of the pair of near-to-eye displays are positioned independent of any symmetry relative to both the user's nose and the user's head, users nose and head shown in Fig. 14A).
Osterhout doesn’t explicitly teach a camera and generating image data in real time in dependence upon the at least one of the remote source and the camera for display to the user via a pair of near-to- eye displays also forming part of the electronic assembly, a clamp surface having first features for mating to a first subset of the first features;
Osterhout and Munger are related to head mounted display apparatus. 
Munger teaches a camera and generating image data in real time in dependence upon the at least one of the remote source and the camera for display to the user via a near- to-eye display also forming part of the electronic assembly (“FIG. 1a, the system in one embodiment includes a pair of eyeglass frames 8 or headmounted display and a 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Osterhout to include a camera and generating image data in real time in dependence upon the at least one of the remote source and the camera for display to the user via a near- to-eye display also forming part of the electronic assembly as taught by Munger for the predictable result of capturing and displaying a magnified captured image for a clear view of the specific location as Munger teaches in [0009].
Osterhout and Munger doesn’t explicitly teach a clamp surface having first features for mating to a first subset of the first features.
Osterhout and Jannard are related as ophthalmic apparatus.
Jannard teaches a display optics position clamp and a clamp surfaces (see annotate figure 31 below shows position clamp and clamp surface) disposed on a surfaces of the first and second display optics assemblies towards the user's head (see Osterhout Fig. 8A with respect to Jannard Fig. 31),

    PNG
    media_image15.png
    427
    760
    media_image15.png
    Greyscale



Allowable Subject Matter
Claims 11-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter. The pertinent prior art cannot be reasonably construed as adequately teaching all elements and features of
Regarding claims 11-12 and 14, the pertinent prior art cannot be reasonably construed as adequately teaching the elements and features of: the first assembly comprises a first nose bridge of a plurality of nose bridges; the second assembly further comprises a second nose bridge of the plurality of nose bridges; each of the first assembly and second assembly are employed individually with the electronics assembly; each nose bridge of the plurality of nose bridges defines when individually attached to either the first assembly or the second assembly at least one of: a distance between the user's eye and the pair of near-to-eye displays; a vertical position of a front portion of the first assembly when attached to the first assembly and when worn by the user relative to an eyeline of the user; and a vertical position of a front portion of the second assembly when attached to the second assembly and worn by the user relative to the eyeline of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A/Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872